Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed October 22, 2021, with respect to the rejection of Claim 37 under 35 U.S.C. 1112(b) have been fully considered and are persuasive.  The rejection of Claim 37 under 35 U.S.C. 112(b) has been withdrawn.  However, as shown below, the newly amended language has necessitated new grounds of rejection under 35 U.S.C. 112(b).

Applicant’s arguments, see Remarks, filed October 22, 2021, with respect to the rejections of Claims 1-39 and 41 under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant alleges that the Claims are not directed towards an abstract idea because it is not properly characterized as being directed towards a mental process, e.g. see pgs. 18-20 of Remarks – Examiner disagrees.
Examiner notes that the present amendments to the Claims are extensive and, as will be shown below, the present Claims are no longer characterized as being directed towards a mental process but are instead characterized as being directed towards a certain method of organizing human activities.  Hence, any arguments pertaining to a mental process are hereby moot.  However, even assuming, arguendo, that the present invention were characterized as being directed towards a mental process, Examiner asserts that the fact that there are steps performed “in a memory of a computing device” are not sufficient to demonstrate that the present invention SRI Int’l v. Cisco, the present invention is not directed towards recognizing suspicious activity in network data packets, but rather, the claim language cited by Applicants is instead directed towards determining a previous activity based on a matching of time stamps – Examiner asserts that this is eminently capable of being reasonably performed by a human either mentally and/or via pen and paper.
Applicants further allege that the present invention is patent eligible because it is directed towards a practical application, specifically that the present invention achieves an improvement in the functionality of health tracking systems by utilizing historical data to ultimately provide the recommendations, e.g. see pgs. 20-21 of Remarks – Examiner disagrees.
Examiner firstly notes that, as Applicant points out, paragraph [0003] of the present Specification discloses that conventional biometric tracking systems “are of limited utility for psychological and psychiatric applications.”  Hence, the present Specification discloses that the present invention utilizes biometric data for a “psychological and psychiatric application.”  However, this language, by itself, does not disclose how the present invention represents a technological improvement, but instead merely describes the state of the prior art (i.e. biometrics used for security purposes).  Furthermore, even assuming, arguendo, that the present invention improves the physiological-emotional state of the user, this represents an improvement to the abstract idea of organizing human activity rather than a technological improvement to, for example, the computer itself.  
Additionally, Applicants allege that the present invention is patent eligible because they represent significantly more than the abstract idea, specifically because they do not seek to tie up all methods of mutated gene identification, and further stating that the present claim language 
Regarding preemption concerns, Examiner notes that the absence of complete preemption does not guarantee that a claim will be eligible, and further notes that preemption is not a stand-alone test for patentability, but rather is inherent in the two-part Alice/Mayo framework, e.g. see MPEP 2106.04.  As shown above, Examiner has provided evidence demonstrating that the present invention is directed towards at least one court-identified abstract idea that is not integrated into a practical application, and further that the additional elements of the present invention (i.e. any elements not identified as part of the abstract idea) do not represent significantly more than the abstract idea, and hence has addressed any concerns arising from preemption.
Furthermore, the Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow, e.g. see MPEP 2106.04(I) – that is, claims directed towards a narrow abstract idea are nonetheless directed towards an abstract idea, and hence evidence as to the particularity/narrowness of the claims, by itself, is not sufficient to establish patent eligibility.
For the aforementioned reasons, Claims 1-39 and 41 are rejected under 35 U.S.C. 101.

Applicant’s arguments, see Remarks, filed October 22, 2021, with respect to the rejections of Claims 1-39 and 41 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of Claims 1-39 and 41 under 35 U.S.C. 103 have been withdrawn, and the closest prior art as well as the reasons for distinguishing from the closest prior art are provided below.

Orbach (Pub. No. US 2008/0214903) teaches a system for monitoring the physiological and emotional state of a user.  The system detects the physiological state of the user via various sensors, and further utilizes user history to anticipate user activity, for example a breathing pattern.  Orbach further teaches providing recommendations to the user to optimize the user’s physiological and emotional and mental performance.  However, Orbach does not teach determining a valence state of the user based on the image of the face of the user utilizing a facial recognition model, and further utilizing the valence state to determine the emotional state 
Sako (Pub. No. US 2015/0355463) teaches a system that detects user state information utilizing sensors.  For example, the system may detect a behavioral state of the user, a mental state of the user including excitation, and a physiological state of the user.  Sako further teaches an internal camera that may capture an image of the face of the user, but Sako does not teach determining a valence state of the user based on the image of the face of the user utilizing a facial recognition model, and further utilizing the valence state to determine the emotional state of the user.  Additionally, Sako does not teach utilizing historical data for previous physiological-emotional state records for the user, and further does not teach utilizing the historical records to determine, by matching time-stamps, a previous activity associated with a previous physiological-emotional state.  Furthermore, Sako does not teach providing a notification to the user recommending the previous activity to improve the physiological-emotional state of the user.  Examiner notes, however, that the language of “so as to improve the physiological-emotional state of the user” represents intended use, as the graphical representation is generated “so as to” (i.e. in order to) improve the user’s physiological-emotional state, and hence is not afforded patentable weight – despite this, Sako does not teach the generation of the notification recommending the user engage in a previous activity.
For the aforementioned reasons, Claims 1-39 and 41 are not currently rejected under 35 U.S.C. 102 and/or 103.
 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-39 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claims 1, 19, and 37, Claims 1, 19, and 37 recite “receiving, by the processor from at least one imaging device, image data, wherein the image data comprises at least one image of a face of the user,” “determining, by the processor, valence state of the user from the image data of the user based at least in part on at least one facial recognition model,” and “determining, by the processor, a current emotional state of the user based at least in part on a relationship between the valence state and a zero emotional state.”  

Claims 1, 19, and 37 recite applying a facial recognition model to an image of the user’s face to determine a valence state, and then utilizing the relationship between the determined valence state to a zero emotional state to determine a current emotional state of the user.  The present Specification does not provide sufficient disclosure in explaining how the current emotional state of the user is actually determined – for example, the Specification does not provide an algorithm explaining how this process is actually executed.  That is, the present Claims and Specification disclose a set of inputs (i.e. the user image data, the valence state of the user), and outputs (i.e. the valence state and the current emotional state of the user), but do not explain the specific relationship between the inputs and the outputs that explains how the outputs are actually achieved from the inputs.
Hence Claims 1, 19, and 37 are rejected under 35 U.S.C. 112(a) for lack of written description in describing how the user’s current emotional state is actually determined.

Dependent Claims 2-18, 20-26, 38-39, and 41 are also rejected under 35 U.S.C. 112(a) due to their dependence from independent Claims 1, 19, and 37.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-39 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

The term “improve” in Claim 1 is a relative term which renders the claim indefinite. The term “improve” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  That is, there is no language in Claim 1 defining and/or explaining what the metes and bounds of “improving” the physiological-emotional state of the user would comprise, and hence this term is deemed unclear, and necessitates a rejection under 35 U.S.C. 112(b).  Examiner further notes that this language is also present in independent Claims 19 and 37 as well, and hence Claims 19 and 37 are rejected under 35 U.S.C. 112(b) for the same rationale as Claim 1.

Specifically regarding Claims 4, 10, 20, and 38, Claims 4, 10, 20, and 38 recite that the user physiological data may include an “emotional affect.”  Neither the Claims nor the Specification define what an emotional affect actually is.  For example, Fig. 2 of the present Drawings display a graph showing Negative and Positive Affects, but the accompany description of paragraph [0024] of the present Specification do not explain how these emotional affects can be considered physiological data, but rather merely explains that physiological data such as Heart Rate Variability (HRV) may be plotted against emotional affects.  Hence it is unclear how physiological data may comprise emotional affects.  Appropriate correction is required.

Dependent Claims 2-18, 20-26, 38-39, and 41 are also rejected under 35 U.S.C. 112(b) due to their dependence from independent Claims 1, 19, and 37.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-39 and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 1-39 and 41 are within the four statutory categories.  Claims 1-18 are drawn to a method for generating recommendations based on a user’s physiological-emotional state, which is within the four statutory categories (i.e. process).   Claims 19-39 and 41 are drawn to systems for generating recommendations based on a user’s physiological-emotional state, which are within the four statutory categories (i.e. machine).

Prong 1 of Step 2A
Claim 1 recites: A method comprising: 
receiving, by a processor from at least one sensor, physiological data associated with a user, the physiological data comprises at least one physiological measurement produced by the at least one sensor; 
receiving, by the processor from at least one imaging device, image data, wherein the image data comprises at least one image of a face of the user; 
determining, by the processor, a current physiological state of the user based at least in part on a relationship between the physiological data and a zero physiological state, the relationship between the physiological data and a zero physiological state comprises: 
a positive physiological state relative to the zero physiological state indicating a higher physiological arousal, and 
a negative physiological state relative to the zero physiological state indicating a lower physiological arousal; 
determining, by the processor,  valence state of the user from the image data of the user based at least in part on at least one facial recognition model; 
determining, by the processor, a current emotional state of the user based at least in part on a relationship between the valence state and a zero emotional state, the relationship between the valence state and a zero emotional state comprises: 
a positive emotional state relative to the zero emotional state indicating a higher emotional arousal, and 2 ACTIVE 60858633v1Attorney Docket No.: 164402-010202/US USSN 15/661,803
a negative emotional state relative to the zero emotional state indicating a lower emotional arousal; 
accessing, by the processor, a history of previous physiological-emotional state records in a memory, each previous physiological-emotional state record of the previous physiological-emotional state records comprise: 
a previous physiological state, 
a previous emotional state and 
a physiological-emotional time stamp; 
determining, by the processor, a particular previous physiological-emotional state record of the previous physiological-emotional state records that is associated with:
a previous physiological state nearer to the zero physiological state than the current physiological state, and 
a previous emotional state nearer to the zero emotional state than the current emotional state; 
accessing, by the processor, a plurality of historical event records in the memory, each historical event record of the plurality of historical event records comprise: 
at least one activity engaged in by the user and 
an activity time stamp; 
determining, by the processor, at least one particular previous activity associated with the particular previous physiological-emotional state record based at least in part on a matching of at least one activity time stamp associated with the at least one historical event record and a particular physiological-emotional time stamp associated with the particular previous physiological-emotional state record; and  
generating, by the processor, a graphical representation of at least one recommendation to the user for rendering on a display    device, the at least one recommendation comprises at least one notification recommending the user to engage in the at least one previous activity so as to improve the physiological-emotional state of the user.
The limitations of receiving physiological and image data, determining a current physiological state of the user, a valence state of the user, a current emotional state of the user, accessing a history of previous physiological-emotional states for the user, determining a previous physiological-emotional state for the user, accessing historical event records for the user, and determining a previous activity associated with the previous physiological-emotional state, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite a mental process that a neurologist should follow when testing a patient for nervous system malfunctions (i.e. in this case the receiving of various data elements in order to determine an activity associated with a previous emotional state of the user ultimately for the purpose of improving the physiological-emotional state of the user is reasonably analogized to a mental process a physician would engage in when diagnosing a patient’s problems), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part of the abstract idea(s) are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 19 and 37 is identical as the abstract idea for Claim 1, because the only difference between Claims 1, 19, and 37 is that Claim 1 recites a method, whereas Claim 19 recites a system, and Claim 37 also recites a system, additional structural elements, and further incorporating in a user location in the determination of content to be recommended to the user to improve the user physiological-emotional state.
Claims 2-18, 20-36, 38-39, and 41 include other limitations, for example Claims 2-3 and 21 recite particular types of graphical representations, Claims 4, 20, and 38 recite types of physiological data, Claims 5-6 and 23-24 recite operations for obtaining the physiological data, Claims 7 and 25 recite capturing an image of the face of the user, Claims 8 and 26 recite a type of image data, Claims 9 and 27 recite additional types of physiological data to accompany the image data, Claims 10 and 28 recites obtaining vocal data, Claims 11 and 29 recite storing an event record and a timestamp for the physiological and image data, Claims 12-16, 30-34, and 39 recite limitations related to a user location and environment, Claims 17 and 35 recite transmitting an event record to a health professional database, Claims 18 and 36 recite enabling the searching of data, Claims 22 and 41 recite utilizing a third party server to generate the graphical representation, but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04.  Hence dependent Claims 2-18, 20-36, 38-39, and 41 are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 19, and 37.

Prong 2 of Step 2A
Claims 1-39 and 41 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a memory, a processor, sensors, cameras, which amounts to merely invoking a computer as a tool
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language pertaining to the type of physiological/emotional/valence/location data being processed, which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h); and/or
add insignificant extra-solution activity to the abstract idea – for example, the recitation of the generation and output of the graphical representation, which amounts to an insignificant application, see MPEP 2106.05(g).
Additionally, dependent Claims 2-18, 20-36, 38-39, and 41 include other limitations, but these limitations also amount to no more than mere instructions to apply an exception (e.g. the additional structural limitations recited in dependent Claims 5-8 and 23-26), and/or do not include any additional elements beyond those already recited in independent Claims 1, 19, and 37, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
The Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0069]-[0074] of the Specification discloses that the additional elements (i.e. the hardware structural elements including the processor and the memory) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. analyze and display data representing the results of the analysis) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II) and 2106.05(g):
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life
Printing or downloading generated menus, e.g. see Ameranth – similarly, the current invention merely generates and displays (i.e. “prints”) the results of the analysis in the form of the recommendation;
Dependent Claims 2-18, 20-36, 38-39, and 41 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent Claims 1, 19, and 37, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-39 and 41 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686